             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00067-MR-WCM
           CRIMINAL CASE NO. 1:17-cr-00081-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
JOSEAN CYRISTMAS KINARD,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for reconsideration of the Order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

[Criminal Case No. 1:17-cr-00067-MR-WCM, Doc. 43; Criminal Case No.

1:17-cr-00081-MR-WCM, Doc. 39].

I.   BACKGROUND

     In February 2018, the Defendant Josean Cyristmas Kinard was

convicted of one count of possession of a firearm by a convicted felon in

Criminal Case No. 1:17-cr-00067-MR-WCM and two counts of possession

with intent to distribute controlled substances (namely, cocaine and cocaine

base) in Criminal Case No. 1:17-cr-00081-MR-WCM. He was sentenced to



     Case 1:17-cr-00081-MR-WCM Document 40 Filed 09/14/20 Page 1 of 6
a total of 70 months’ imprisonment. [Criminal Case No. 1:17-cr-00067-MR-

WCM, Doc. 35; Criminal Case No. 1:17-cr-00081-MR-WCM, Doc. 31]. The

Defendant is currently incarcerated at FCI Butner Low, and his projected

release date is May 9, 2022.1

         On July 30, 2020, the Defendant filed a motion seeking a reduction in

his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the ongoing

COVID-19 pandemic and the allegedly inadequate measures taken by FCI

Butner Low to control the spread of the virus. On August 10, 2020, the Court

denied that motion without prejudice on the grounds that the Defendant had

failed to show that he had fully exhausted his administrative rights or that

more than 30 days had passed since the receipt of such a request by the

warden of his facility. The Defendant now seeks reconsideration of that

denial. For grounds, he submits a letter from the warden of his facility

denying his request for his compassionate release. The letter indicates that

the Defendant made his request on May 11, 2020. [Doc. 43-1].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant



1   See https://www.bop.gov/inmateloc/ (last visited Sept.11, 2020).
                                             2



        Case 1:17-cr-00081-MR-WCM Document 40 Filed 09/14/20 Page 2 of 6
to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in his motion for reconsideration that

more than 30 days have passed since he has made his request to the

warden of his facility. Assuming arguendo that the Defendant has complied

with the requirements of § 3582(c)(1)(A), the Court will proceed to address

the merits of his motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.




                                      3



     Case 1:17-cr-00081-MR-WCM Document 40 Filed 09/14/20 Page 3 of 6
      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      Here, the Defendant asserts that the ongoing coronavirus pandemic

constitutes an extraordinary and compelling reason for his immediate

release.3    The mere fact that the Defendant faces a potential risk of

contracting COVID-19, however, is not sufficient to justify his release. As the


2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.
3The Defendant does not identify any underlying health conditions that place him at a
heightened risk of complications from contracting COVID-19.


                                           4



      Case 1:17-cr-00081-MR-WCM Document 40 Filed 09/14/20 Page 4 of 6
Court of Appeals for the Third Circuit recently noted, “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts

to curtail the virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020).4

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(1)(A)(i).

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion reconsideration of the Order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Criminal

Case No. 1:17-cr-00067-MR-WCM, Doc. 43; Criminal Case No. 1:17-cr-

00081-MR-WCM, Doc. 39], is DENIED.

      IT IS SO ORDERED.




4See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                        5



     Case 1:17-cr-00081-MR-WCM Document 40 Filed 09/14/20 Page 5 of 6
                               6



Case 1:17-cr-00081-MR-WCM Document 40 Filed 09/14/20 Page 6 of 6
